Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 18 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Lee 2010/0200014 (see paragraphs 0041-0045 and 21’a in Fig. 4).
Lee discloses the instant molded silicone cosmetic applicator with a textured surface on the molded product—see paragraphs 0041-0045 and Figure 4.  The limitations of the exact catalyst component—ie, platinum—and the ratios of same used do not affect the article in any structural sense and hence these recitations carry no patentable weight in the article.  Concerning the method of claim 18, it is submitted that the formation of the applicator by curing the silicone in a mold so that the applicator has recesses or indentations 21’a in Fig. 4 anticipates the instant claim.  Indeed, the recesses are formed on the molded applicator and there are no additional steps taught as to how these indentations are formed.  Hence, it is submitted inherent in the method of Lee that the mold has protrusions that actually form the indentations.    
2.The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-16 and 18-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee 2010/0200014.
Lee discloses the basic claimed cosmetic applicator made by molding a silicone, the applicator having surface indentations (21’a in Fig. 4) that constitute a textured surface on the molded product, the applied reference essentially lacking a clear teaching of employing a platinum catalyst and that the surface indentations are necessarily randomized.  Concerning instant claims 1-3, it is believed that these claims have been correctly rejected under 102 in paragraph 2, supra.  However, if such is ultimately determined to not be so, then it is submitted that claims 1-3 are obvious over Lee.  It is nothing but conventional in the art to employ a platinum catalyst—Official Notice is hereby taken of this—and to the extent that such a limitation affects the product, it is submitted that such is quite obvious in Lee.  Also, the exact concentration of the catalyst employed would certainly have been obvious given that one would desire the reaction to go to completion.  Hence, even if the instant catalyst concentration as recited in claims 2, 3. 13 and 14 is higher than what one might normally use, to the extent that it affects the product, such is considered to be within the skill level of the art to ensure that the reaction is completed and the catalyst is not rendered inactive during the reaction—ie, poisoned.  While the recesses 21’a do not appear to be precisely random in Figure 4 of Lee, it is submitted that making such textures as random would have been obvious over Lee dependent on the exact design choice desired for these structures.  Clearly, it is within the skill level of the art to make recesses or indentations in whatever surface pattern desired—ie, random or regularly spaced.  Lee also shows lines 21b in Fig. 4 and to randomize these would have been obvious dependent on the exact pattern desired.  Concerning instant claims 5, 6, 15 and 16, it is submitted that the exact depth of texturing/surface indentation and the width to depth ratio of the surface indentations would have been within the skill level of the art dependent on the exact surface texture desired.  Ie, given that the general indentations and lines are taught in Lee, it is within the skill level of the art to determine the exact size and distribution for these structures.  At paragraph 0045, Lee discloses that the applicator has a Shore A hardness of 10 to 70, which is equivalent to a Shore OO of 55 to 95.  While this is higher than the hardness recited in instant claims 7 and 8, it is submitted that the exact hardness for the applicator would have been readily determined dependent on cosmetic transfer and softness desired for the applicator.  The aspect of randomized surface indentations recited in instant claim 9 has already been addressed at the beginning of this paragraph and with respect to claim 4.  It is submitted that the flexing and application of pressure as set forth in claim 9 constitute properties which are inherent in the applicator of Lee.  The surface indentations are designed to hold the cosmetic and such would naturally occur through flexing of the applicator.  Likewise, some pressure would be required to transfer the cosmetic to the skin.  The extent of coverage of the surface area of the applicator with the surface indentations as set forth in instant claims 10 and 11 would have been an obvious feature in Lee to optimize the cosmetic transfer area thereof.  Instant claim 12 has already been addressed.  
     Concerning the method claims 18-24, it is noted that Lee makes the cosmetic applicator by curing silicone rubber in a compression mold, the cured product having the surface indentations.  Since there are no additional steps taught for forming the indentations, it was noted in paragraph 1, supra, that instant claim 18 is anticipated by Lee.   If not anticipated, then it is submitted as obvious that such indentations would have been formed due to protrusions in the mold which would then form the indentations/textured surface of the applicator.  It is very well known in the art to transfer desired texturing for a molded product by providing the inverse textures on the mold that forms the product and such would clearly have been an obvious way to form the desired surface texturing in Lee.  The randomized distribution of instant claim 19 is submitted to have been obvious for reasons already noted.  Instant claim 20 is rejected for reasons of record as set forth for claim 5, supra.  As previously noted, platinum is a conventional catalyst for silicone curing.  It is further submitted that two component silicone systems and tin catalysts as set forth in instant claims 23 and 24 are also conventional in the art—Official Notice is hereby taken of this—and such would have been obvious material selections for the silicone curing taught in Lee.  
3.Claim(s) 17 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee 2010/0200014 in view of either of Burns et al 5,853,012 (see Fig. 1) or Mouraret et al 2017/0332774 (see Fig. 1).
Lee discloses the basic claimed cosmetic applicator and method of using same lacking essentially a finger hold or hollowing in which a finger is used to support the applicator and apply the cosmetic.  Burns et al and Mouraret et al are applied to teach that finger holds for cosmetic applicators are well known in the art and such would have been an obvious modification to the applicator and method of use of same in Lee to facilitate hand control over the cosmetic application.  Clearly, the handle of Lee would have been readily modified to become a finger hold.  It is submitted that the instant functions recited in claim 25 are all known in the art to transfer a cosmetic and one of ordinary skill would know to use such manipulations of the cosmetic applicator of Lee to do so.
4.Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHIEU D VARGOT whose telephone number is (571)272-1211. The examiner can normally be reached on Mon-Fri from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A Johnson, can be reached at telephone number 571 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/MATHIEU D VARGOT/Primary Examiner, Art Unit 1742